Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on April 28, 2020. Claims 1-15 are currently pending and examined below.

Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsumoto et al. US2014/0257640 (“Mitsumoto”) in view of Furuyama US2012/0049617 (“Furuyama”).

Regarding claim(s) 1, 6, 11. Mitsumoto discloses a lane departure prevention system of a vehicle, comprising: 
a detection sensor configured to detect a positional relationship of the vehicle relative to a lane (para. 5, e.g. a lane ahead of the vehicle is determined on the basis of captured forward image information obtained by a camera that captures a forward image ahead of the vehicle); 
an actuator (wheel cylinders 54FL, 54FR, 54RL, 54RR, i.e. brake pressures by a hydraulic circuit 52 of the braking unit 50.); and 
at least one processor programmed to determine whether there is a likelihood that the vehicle will depart from the lane based on a detection result of the detection sensor (para. 81, e.g. a lane keeping assist control (LKA control); 
control a first braking force of the turning inside wheel by driving the actuator such that a lane departure prevention yaw moment in a direction in which departure from the lane is prevented is applied to the turning inside wheel in response to determining that there is the likelihood the vehicle will depart from the lane (para. 69, e.g. The vehicle 12 is equipped with a braking force control device 16 which is capable of individually controlling braking force of each wheel irrespective of braking operation of the driver.); 
apply a spin prevention yaw moment by applying a second braking force to a turning outside wheel until a predetermined end condition is satisfied in response to determining that there is the likelihood that the vehicle will enter the spinning state (para. 20-para. 25, e.g. a target steered angle of the steered wheels can be calculated on the basis of the lateral difference of the vehicle and the target lateral difference of the vehicle without calculating the curvature radius of the lane, yaw angle of the vehicle and a target yaw angle of the vehicle.).
Mitsumoto does not explicitly disclose a wheel speed sensor configured to detect a wheel speed of a turning inside wheel; determine a braking slip rate value of the turning inside wheel while the first braking force is applied to the turning inside wheel based on the wheel speed detected by the wheel speed sensor; determine whether there is a likelihood that the vehicle will enter a spinning state based on the braking slip rate value. 
Furuyama teaches a vehicle brake control with a wheel speed sensor configured to detect a wheel speed of a turning inside wheel (para. 18, e.g. ach wheel speed sensor 43 is adapted to measure wheel speed of the road wheel FL, FR, RL, RR. The vehicle is further provided with a steering wheel angle sensor 42, a vehicle motion sensor 41); determine a braking slip rate value of the turning inside wheel while the first braking force is applied to the turning inside wheel based on the wheel speed detected by the wheel speed sensor (para. 27, e.g. brake control unit 32 calculates a desired total braking force for control of tire slip, vehicle behavior, etc., with reference to information about inter-vehicle distance control and obstacle collision avoidance control from the other control units. Then, brake control unit 32 calculates a desired braking force of each road wheel based on the desired total braking force, and outputs control signals indicative of the braking force setpoints.); determine whether there is a likelihood that the vehicle will enter a spinning state based on the braking slip rate value (Fig. 3, fig. 5, para. 5, e.g. a vehicle behavior calculating section configured to: calculate dynamic behavior of the vehicle, wherein the dynamic behavior includes lateral acceleration, yaw rate, and rolling behavior; and detect unstable behavior of the vehicle with reference to the calculated dynamic behavior, wherein the unstable behavior includes understeer tendency and oversteer tendency; a braking force distribution calculating section configured to calculate a setpoint of distribution of the braking forces depending on the calculated lateral acceleration, the calculated yaw rate, and the calculated rolling behavior;)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Mitsumoto by incorporating the applied teaching of brake slip control based on wheel speed sensor as taught by Furuyama to improve vehicle stability control during lane keeping assist.  

	Regarding claim(s) 2, 7, 12. Mitsumoto in view of Furuyama further teaches wherein the at least one processor determines that there is the likelihood that the vehicle will enter the spinning state when the braking slip rate value is greater than a threshold value (Furuyama: para. 74, e.g. Step S301, brake control unit 32 detects brake pedal operation depending on the master cylinder pressure. Brake control unit 32 determines that the brake pedal is operated by the driver, when the master cylinder pressure is above a predetermined threshold.)

Regarding claim(s) 3, 8, 13. Mitsumoto in view of Furuyama further teaches wherein the inside turning wheel is a front inside turning wheel of the vehicle (Furuyama: para. 44, e.g. At Step S113, brake control unit 32 implements the difference in braking force between the left wheels and right wheels calculated at Step S109 or S110, by distribution of the braking forces of the outside front wheel and the inside rear wheel, and also by distribution of the braking forces of the inside front wheel and the outside rear wheel, while the vehicle is turning.)

Regarding claim(s) 4, 9, 14. Mitsumoto in view of Furuyama further teaches wherein the inside turning wheel is a rear inside turning wheel of the vehicle (Furuyama: para. 43, e.g. At Step S112, brake control unit 32 implements the difference in braking force between the left wheels and right wheels calculated at Step S109 or S110, by distribution of the braking forces of the outside front wheel and the inside rear wheel while the vehicle is turning.)

Regarding claim(s) 5, 10, 15. Mitsumoto in view of Furuyama further teaches wherein the processor disregards a wheel speed of a front inside turning wheel of the vehicle while determining the braking slip rate value of the rear turning inside wheel (Furuyama: para. 57, e.g. The braking force distribution control based on the second setpoint calculated by the second braking force distribution calculating section is started before the wheels start to slip excessively. Accordingly, when the wheels have already started to slip excessively, the control for suppressing unstable vehicle behavior is performed with higher priority, so that the vehicle dynamic behavior is stabilized.)

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666